DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4-6 are pending and will be examined in the U.S. National stage application.    

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	VANE PUMP INCLUDING PRESSURE RELIEF GROOVE

Claim Objection
The following claims are objected to because of the following informalities:  
		“with rotation of the rotor” (Claim 4, line 10) should be ‘with forward rotation of the rotor’ (this maintains consistency in Claim 1 with other ‘forward rotation of the rotor” recitations such as are found at lines 16-17 and 25 of Claim 1).
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 4 and claims dependent thereon
	The phrase “the vane partitioning the pump chamber into a plurality of pump chambers and causing capacities of the working chambers to increase and decrease along with rotation of the rotor” (Claim 4, line 8-10) in combination with the phrase “a pair of working chambers on both sides of the vane” (Claim 4, line 23) make the claim indefinite in that it is not understood if the pair of working chambers recited in line 23 are associated with the plurality of working chambers that increase and decrease along with rotation of the rotor or if the pair of working chambers are different working chambers from the plurality of working chambers.  In contrast, the specification describes only two working chambers (plurality of working chambers A1 and A2, ¶ 0019, lines 6 and 7, Figs. 2 and 6) that are present during the entire 360o rotation of the rotor 3 during operation of the vane pump.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over International application WO2010/031504A2 (Kinzel et al.; published on March 25, 2010) (KINZEL) in view of JP2004-285978A (Inguma; published on October 14, 2004) (INGUMA) (both of these references are associated with Applicants’ information disclosure statement (IDS) filed on July 17, 2019, the citations below are referenced from the English Machine Translation provided with each of the IDS references; with respect to KINZEL the paragraphs were hand numbered on each page by the Examiner (for example, p. 1, 3rd paragraph is the third full paragraph from the top of the page 1;  The English machine translation of INGUMA has numbered paragraphs).
	In reference to Claim 4, KINZEL teaches:
		A vane pump (1, p. 1, 3rd paragraph, line 1, Figs. 1-5) including: 
				a housing (housing 2, p. 2, paragraph 10, line 2) that has a tubular peripheral wall portion (circulation contour 5, p. 2, paragraph #11, line 1) and a bottom wall portion (Figs. 1 and 2) which is disposed at one end of the peripheral wall portion in an axial direction and in which a discharge hole (outlet opening 21, p. 2, paragraph #14, line 1) is provided to open, and that defines a pump chamber (includes 
				a rotor (rotor 8, p. 2, paragraph #11, line 3) that is disposed in the pump chamber (includes 19, 20) and that is rotatable about an axis of the rotor (about 8, envision axis down into rotor into page in Fig. 1); 
				a vane (wing 14, p. 2, paragraph #12, line 1) disposed so as to be slidable with respect to the rotor (8) in a radial direction, the vane partitioning the pump chamber into a plurality of working chambers (19, 20) and causing capacities of the working chambers to increase and decrease along with rotation of the rotor (8); and 
				a valve (check valve, p. 2, paragraph #14, line 1) that opens and closes the discharge hole (14) to allow a compressible fluid (air, p. 2, paragraph 13,  line 4) compressed in the working chambers (19, 20) and an incompressible fluid (oil paragraph #13, line 5) to be discharged intermittently, the vane pump (1) characterized in that: 
				a position at which a sliding direction of the vane (14) with respect to the rotor (8) is inverted from outward in the radial direction to inward in the radial direction during forward rotation of the rotor (8) is defined as a reference position (a number of positions can be designated as a reference position of the vane during a 360 degree rotation cycle of rotor 8); 
				a section of the pump chamber on a side of the discharge hole (14) with respect to the reference position is defined as a discharge section (the discharge section of the moving chamber is positioned at the bottom of Fig. 1 where 14 is located in Fig. 1); 

				a pair of the working chambers (recess 26 which is broadly interpreted as a chamber in combination with the space defined by recess 25 which is broadly interpreted as a chamber, p. 2, paragraph #17) on both sides of the vane (14, see Fig. 1) in a rotational direction communicate with each other via the pressure relief groove (dependent on the exact position of when vane 14 is crossing the area of 14) when the vane (14) overlaps the pressure relief groove during forward rotation of the rotor (Figs 1 and 2).
While KINZEL teaches a valve that opens and closes the discharge hole as described above, KINZEL does not explicitly teach that such a valve is specifically a reed valve.  INAGUMA teaches a vane pump (title, Abstract, Figs. 1-5) that includes a discharge hole (14, Fig. 1) that includes a leaf valve (not shown, ¶ 0022, lines 6-8).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a leaf/reed valve as taught by INAGUMA and incorporate this specific kind of valve in KINZEL’s for the benefit of having a valve that effectively operates to produce the expected benefit of opening and closing the discharge hole.   	
	In reference to Claim 5, KINZEL further teaches 

			the groove front end (the right end of the grooved shelf adjacent 21) is continuous with the discharge hole (21, best seen in Fig. 2).  
	In reference to Claim 6, KINZEL further teaches that 
			the vane (14, Figs. 1 and 2) is disposed so as to be slidable with respect to the rotor (8) in a diametrical direction (in the direction of a diameter about the a rotational axis of the rotor 8); 
			one end and the other end of the vane (14) in the diametrical direction are in sliding contact with the inner surface of the peripheral wall portion (5); 
			the housing (2) is provided with a suction hole (17) that communicates with the pump chamber (19, 20); 
			a section of the pump chamber on a side of the suction hole (17) with respect to the reference position is defined as a suction section (19 is in the suction section, Fig. 1); 
			an end on a rear side in the rotational direction (24), of both ends of the pressure relief groove (located to the left of 21 and looks like a shelf leading from in the left to right direction in to 21, Fig. 2) in an extension direction (extends in left to right 
			the groove rear end (left end of the shelved groove to the left of 21) is disposed such that the pair of working chambers (19, 20, form a pair; 26 and 25 form another pair of smaller spaces/smaller chambers) on both sides of the vane (14) in the rotational direction (24) communicate with each other via the pressure relief groove (located to the left of 21 and looks like a shelf leading from in the left to right direction in to 21, Fig. 2) on a side of the one end of the vane after the other end of the vane (16 is rotationally past 17, Fig. 2) passes the suction hole (17) during forward rotation of the rotor (8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 4 of the instant application (SN16/346988) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. SN16/345972 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because each claim recites the same elements and Claim 4 of the instant application is broader than the recitations of claim 1 filed in Applicants’ reply of SN16/345972 received in the file of record for that case on March 30, 2021 (i.e., the latest set of claims examined in the prosecution of SN16/345972).  Independent Claim 4 of the instant application and independent claim 1 of co-pending application SN16/345972 each claim a vane pump that includes the same elements of:
		a housing having tubular peripheral wall portion, 
		a rotor disposed in a pump chamber, 
		a vane disposed so as to be slidable with respect to the rotor, 
		a reed valve that opens and closes the discharge hole, 
		a pressure relief groove having a clearance secured between an inner surface of the peripheral wall portion and the pressure relief groove, and 
	a pair of working chambers on both sides of the vane in a rotational direction communicate with each other via the pressure relief groove when the vane overlaps the pressure relief groove during forward rotation of the rotor.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited reference US2019/0271313 is the another application by at least one of the inventors of the instant application that shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday July 7, 2021

/Mary Davis/Primary Examiner, Art Unit 3746